ORDER AND MEMORANDUM***
The parties have filed a Joint Motion to Remand in which they ask this Court to remand this matter to the Board of Immigration Appeals (“Board”) to give petitioner Blanca Mills-Venegas an opportunity to apply for relief from removal before an Immigration Judge. The parties agree that on remand petitioner may apply for any discretionary relief from removal for which she may be eligible, including adjustment of status to that of a lawful permanent resident based on an approved immediate-relative visa petition, any necessary waivers in conjunction with adjustment of status, and/or cancellation of removal under either Section 240A(b)(l) or (2) of the Immigration and Nationality Act. The parties further agree that on remand the government may raise any legal or factual arguments in opposition to petitioner’s applications, and that the government may amend petitioner’s charging document to add additional charges of removability deemed warranted. The parties further agree that either party is permitted to take an administrative appeal to the Board from any adverse decision of the Immigration Judge, but that no appeals to this Court or any other court are to be taken from a final administrative decision, and that petitioner will comply with any final order of removal or voluntary departure.
The Joint Motion to Remand is granted.
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.